Citation Nr: 0820393	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folders.

In March 2006, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the January 2008 supplemental statement of 
the case) and returned this matter to the Board for further 
appellate consideration.


FINDING OF FACT

A respiratory disorder, to include COPD, is not related to 
his service or to any incident therein, including exposure to 
asbestos.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred in 
or aggravated by active military service. 38 U.S.C.A. 
§§ 1103, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.300 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008) (applicable to all claims for 
benefits pending before VA on or filed after May 20, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. 
§ 5103(a) (West 2002), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See, too, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
May 2004, after the initial adjudication of his claim in the 
August 2003 rating decision.  But in Pelegrini II, the Court 
clarified that in these type situations, where the veteran 
did not receive VCAA notice until after the initial 
adjudication of his claim, VA does not have to vitiate the 
initial decision and start the adjudicatory process anew, as 
if that initial decision was not made.  Rather, VA need only 
ensure that the veteran receives or since has received VA 
content-complying notice such that he is not prejudiced.  The 
Court more recently addressed what must occur when there are 
there type timing errors in provision of the VCAA notice, to 
avoid unduly prejudicing the veteran.  See Maysfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent him a supplemental statement of the case 
in August 2004, following the VCAA notice compliance action.  
He was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  In July 2006, the veteran stated that he had no 
further evidence to submit.  His representative submitted 
written argument on his behalf in August 2005.  Therefore, 
there is no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

Moreover, under 38 U.S.C.A. § 5103, VA must also provide the 
statutory notice of information and evidence needed to 
substantiate a claim that includes generalized notice as to 
the disability rating and effective date elements of a 
service connection claim before it awards service connection, 
an initial disability rating, and an effective date in a 
decision after the enactment of the VCAA.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, the veteran received such VCAA 
notice in May 2006 and October 2006.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records and the report of a VA examination.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no presumption that a veteran was exposed to 
asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).

Analysis

The veteran's VA treatment records show diagnosis of COPD 
since August 2000.  This diagnosis satisfies the current 
disability requirement of Hickson element (1).

Hickson element (2) requires an in-service occurrence or 
aggravation of the disease.  The veteran's service treatment 
records and exit examination do not indicate a respiratory 
condition.  However, the veteran claims that his respiratory 
disorder, including COPD, is a result of his exposure to 
asbestos in service.  Given the latency period for asbestos-
related diseases, the absence of a lung condition at the time 
the veteran exited service is not dispositive.  The only 
evidence of record that shows the veteran was exposed to 
asbestos is his own testimony that he served as an engine and 
boiler room mechanic aboard the USS Navasota.  While under 
Dymant, this shipboard service is insufficient to establish 
exposure to asbestos, there is no evidence of record refuting 
the veteran's assertion.

Even assuming exposure to asbestos, the claim fails under 
Hickson element (3).  This element requires medical evidence 
of a nexus between the veteran's in-service asbestos exposure 
and his current respiratory disorder, to include COPD.  To 
this end, the veteran has undergone two VA medical 
examinations.  The first medical examination in June 2004 
assessed the veteran's condition as:

Chronic obstructive pulmonary disease solely due to 
his tobacco abuse and not in any way the result of 
his asbestos exposure.  Asbestos is expected to 
produce a restrictive pulmonary disease pattern 
that which is not present at least on the veteran's 
pulmonary function test of 2002.

The second VA medical examination in August 2006 did not 
include a distinct nexus opinion, so that was clarified, in a 
December 2006 supplemental report.  This report explains the 
findings of the August 2006 examination to mean "this 
patient has severe chronic obstructive pulmonary disease and 
emphysema that was caused by his cigarette smoking."  No 
medical evidence of record links the veteran's respiratory 
disorder, including COPD, to in-service exposure to asbestos.  
Thus, Hickson element (3) has not been met and the claim 
fails on that basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory disorder, 
to include COPD.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
veteran's favor concerning this.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

To the extent that the medical evidence establishes that the 
veteran's respiratory condition, diagnosed as COPD and 
emphysema, is a tobacco-related disability, the Board 
observes that the veteran's original claim for service 
connection was received by VA in March 2003.  Thus, the 
provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 (which 
preclude tobacco-related claims filed after June 9, 1998), 
would also apply to provide the legal basis for the denial of 
any inferred claim for service connection for a respiratory 
disorder, including COPD or emphysema, based on any purported 
use of tobacco products during service.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a respiratory disorder, 
to include COPD, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


